 

Exhibit 10.3

 

LEAK-OUT AGREEMENT

 

April 2, 2017

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Ekso Bionics Holdings, Inc., a
Nevada corporation (the “Company”), and the person or persons named on the
signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated April
2, 2017, by and among the Company and the certain purchasers signatory thereto
(the “SPA”), pursuant to which the Holder acquired (i) shares of Common Stock
(“Shares”) and (ii) Warrants to purchase Common Stock (collectively, the “Holder
Warrants” and together with the Shares, the “Securities”), and (b) the
registration statement on Form S-3 (File No. 333-205168) (“Registration
Statement”). Capitalized terms not defined herein shall have the meaning as set
forth in the SPA.

 

From the date that the undersigned executes the SPA (the “Effective Date”) and
ending on May 20, 2017 (such period, the “Restricted Period”), neither the
Holder, nor any Affiliate of such Holder which (x) had or has knowledge of the
transactions contemplated by the SPA, (y) has or shares discretion relating to
such Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Securities, or (z) is subject to such
Holder’s review or input concerning such Affiliate’s investments or trading
(together, the “Holder’s Trading Affiliates”), collectively, shall sell dispose
or otherwise transfer, directly or indirectly, (including, without limitation,
any sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), Shares or the
shares of the Company’s Common Stock underlying any Warrants purchased pursuant
to the SPA (the “Warrant Shares”), or shares of the Company’s Common Stock
otherwise acquired following the Effective Date, in an amount more than ___%1 of
the trading volume of Common Stock as reported by Bloomberg, LP for the
applicable Date of Determination; provided, that the foregoing restrictions
shall not apply to any sales by the Holder or any of the Holder’s Trading
Affiliates at a price greater than $4.25 at a time when the offer price of the
Common Stock as reported by Bloomberg L.P. during regular market hours or
after-market hours, as applicable, is greater than $4.24 (in each case, as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 



 



1 Pro rata portion of 30% among investors executing Leak-Out Agreements, based
on Subscription Amount.

 

 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Warrant Shares (the “Restricted Securities”) to any Person (an
“Assignee”) in a transaction which does not need to be reported on the Nasdaq
consolidated tape, without complying with (or otherwise limited by) the
restrictions set forth in this Leak-Out Agreement; provided, that as a condition
to any such sale or transfer an authorized signatory of the Company and such
Assignee duly execute and deliver a leak-out agreement in the form of this
Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a “Permitted
Transfer”) and, subsequent to a Permitted Transfer, sales of the Holder and the
Holder’s Trading Affiliates and all Assignees (other than any such sales that
constitute Permitted Transfers) shall be aggregated for all purposes of this
Leak-Out Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

 

 

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the SPA (each, an “Other Holder”) or any other holder of any of the
Securities issued under the Registration Statement that is not a signatory to
the SPA (each, a “Prospectus Purchaser Other Holder”) under any other agreement,
and the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder or any Prospectus Purchaser Other Holder under
any such other agreement. Nothing contained in this Leak-Out Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders or any Prospectus Purchaser Other Holder as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders or any Prospectus
Purchaser Other Holder are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement and the Company acknowledges that the Holder and the Other Holders or
any Prospectus Purchaser Other Holder are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Leak-Out Agreement or any other agreement. The Company and the Holder confirm
that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder or any Prospectus
Purchaser Other Holder to be joined as an additional party in any proceeding for
such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder with respect to any
restrictions on the sale of Securities substantially in the form of this
Leak-Out Agreement (or any amendment, modification, waiver or release thereof)
(each a “Settlement Document”), is or will be more favorable to such Other
Holder than those of the Holder and this Agreement. If, and whenever on or after
the date hereof, the Company enters into a Settlement Document, then (i) the
Company shall provide notice thereof to the Holder promptly following the
occurrence thereof and (ii) the terms and conditions of this Leak-Out Agreement
shall be, without any further action by the Holder or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Holder shall receive the benefit of the more favorable terms and/or
conditions (as the case may be) set forth in such Settlement Document, provided
that upon written notice to the Company at any time the Holder may elect not to
accept the benefit of any such amended or modified term or condition, in which
event the term or condition contained in this Agreement shall apply to the
Holder as it was in effect immediately prior to such amendment or modification
as if such amendment or modification never occurred with respect to the Holder.
The provisions of this paragraph shall apply similarly and equally to each
Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

[Signature Page to EKSO Leakout]

 

  Sincerely,       EKSO Bionics Holdings, Inc.         By:       Name:    
Title:

 

Agreed to and Acknowledged:       “HOLDER”                   By:       Name:    
Title:  

 

 

